This cause having been submitted to the Court upon the transcript of the record of the judgment of the Court below and upon briefs and argument of counsel for respective parties, and the Court being of the opinion *Page 663 
that no error is made to appear in the said judgment of the Circuit Court, it is thereupon considered, ordered and adjudged by the Court that the said judgment of the Circuit Court be and it is hereby affirmed, with leave to the Circuit Court to permit the alternative and peremptory writs of mandamus to be so amended as to apply to the current tax roll of 1937-1938, for the full amount due at the date of such amendment.
ELLIS, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.